Citation Nr: 1545497	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  15-00 221 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft




INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for bilateral hearing loss and assigned a non-compensable evaluation effective from April 11, 2012. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

The audiometric test results obtained during examination by VA audiologists correspond to a numeric designation of no greater than I in the right ear and II in the left ear at all times during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015). 

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held, among other things, that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from relevant VA Medical Centers.  

The Veteran was also provided VA examinations in August 2012 and April 2015.  Notably, the examinations included a comprehensive examination of the claimant as well as a review of the record on appeal, together with opinions as to the severity of his hearing loss that allows the Board to rate it under all relevant Diagnostic Codes. See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also opined, in substance, on the functional impact the Veteran's hearing was having on his daily activities and employment. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's VBMS and virtual VA claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating - Bilateral Hearing Loss 

In this case, the Veteran was service connected for bilateral hearing loss in August 2012, effective April 11, 2012.  The Veteran is challenging the initial ratings, arguing that the hearing loss disability is more severe than the assigned non-compensable rating would so indicate.

To that end, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. See 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. See 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. See 38 C.F.R. § 4.7. 

The Veteran's service-connected bilateral hearing loss is rated as non-compensable under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four). See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing. See Id.  

Regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans experience.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. See 38 C.F.R. § 4.86(a)(2015). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 38 C.F.R. § 4.86(b)(2015).  Each ear will be evaluated separately. See 38 C.F.R. § 4.86(a), (b)(2015).  In this case, as will be discussed, neither of these exceptions is applicable.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

A review of the record on appeal reveals that during the pendency of the appeal the Veteran was afforded audiological examinations at VA examinations in August 2012 and April 2015, as well as while receiving treatment at the San Juan VA Medical Center in November 2013.  A review of the record on appeal does not reveal any other audiological examinations during the appeal period. 

At the August 2012 VA examination, audiometric testing showed puretone thresholds of 20, 35, 50, and 55 decibels in the right ear and puretone thresholds of 40, 45, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz , respectively.  The averages were 40 decibels in the right ear and 55 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of I and the left ear hearing loss is assigned a numeric designation of I.  These test scores result in the Veteran's bilateral hearing loss being rated as non-compensable under Diagnostic Code 6100. See 38 C.F.R. § 4.85.  

Similarly, the November 2013 VA audiometric testing showed puretone thresholds of 25, 35, 50, and 55 decibels in the right ear and puretone thresholds of 40, 45, 65, and 70 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 41.25 decibels in the right ear and 55 decibels in the left ear. Speech recognition ability was 96 percent in both ears.  

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of I and the left ear hearing loss is assigned a numeric designation of I.  These test scores result in the Veteran's bilateral hearing loss being rated as non-compensable under Diagnostic Code 6100. See 38 C.F.R. § 4.85.  

At the April 2015 VA examination, audiometric testing showed puretone thresholds of 20, 40, 50, and 55 decibels in the right ear and puretone thresholds of 45, 55, 65 and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 41.25 decibels in the right ear and 58 decibels in the left ear.  Speech recognition ability was 92 percent in both ears. 

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of I and the left ear hearing loss is assigned a numeric designation of II.  These test scores result in the Veteran's bilateral hearing loss being rated as non-compensable under Diagnostic Code 6100. See 38 C.F.R. § 4.85.  

As to 38 C.F.R. § 4.86(a) and (b), the Board notes that at none of the above examinations were the puretone threshold at 1000, 2000, 3000, and 4000 Hertz  each at 55 decibels or more, or puretone threshold at 1000 hertz found to be 30 decibels or less when puretone threshold at 2000 Hertz was 70 decibels or more. Therefore, the Board finds that neither 38 C.F.R. § 4.86(a) or (b) apply to the current appeal.  This is true at all times during the pendency of the appeal and therefore staged ratings are not warranted. 

The Board is cognizant of the Veteran's reported functional difficulties in understanding conversational speech. See 2012 and 2015 VA Audiological Examination Reports.  Although the Board is mindful of, and sympathetic to, the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the Board notes that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the absence of contrary audiometric evidence, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable initial disability rating for bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted. See Martinak, 21 Vet. App. at 455. 

The VA examinations note consistently the Veteran's complaints of ongoing problems understanding conversational speech.  Under the circumstances, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the bilateral hearing loss is inadequate.  Indeed, the Veteran is seeking a higher evaluation due to the severity of his hearing loss and the criteria specifically rates his disability based on the severity of his hearing loss. Therefore, the Board finds that the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected bilateral hearing loss and his other service connected disabilities, and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

As to lay statements found in the record, such individuals are competent and credible to report on what he can see and feel, but the Board finds more probative the findings set out at the VA examinations as to the severity of the Veteran's service-connected disability since the examinations are conducted with calibrated instruments, and results reported against objective standards. 

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of his hearing loss disability, and the VA examinations of record did not indicate that the Veteran would be unable to maintain gainful employment as the result of his hearing loss disorder. As such, Rice is not applicable.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


